Citation Nr: 0529288	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for heart murmur and 
chest pain, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a skin rash on the 
back, elbows, and legs, to include as due to undiagnosed 
illness.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and C. D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to January 
1992 and from June 1993 to February 1994.  He served in the 
Southwest Asia Theatre of Operations, including from January 
17, 1991, to February 28, 1991, although the complete dates 
of his service there have not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for migraine headaches; an 
October 2000 rating decision, which denied the veteran's 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability; and a December 
2002 rating decision, which denied the veteran's claim of 
entitlement to service connection for a skin rash and heart 
murmur and chest pain.

On July 5, 2005, a videoconference hearing was held before 
Marjorie A. Auer, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.

The issue of entitlement to service connection for a skin 
rash on the back, elbows, and legs, to include as due to 
undiagnosed illness, will be addressed in the REMAND portion 
of this document.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

4.  The competent and probative evidence does not show that 
the veteran has chest pain or a heart murmur that is due to 
undiagnosed illness.

5.  The veteran currently has cardiomegaly.

6.  The veteran's cardiomegaly was not diagnosed until many 
years after his discharge from active service and is not 
shown to be the result of his service.

7.  The veteran has current diagnoses of migraine headaches 
and tension headaches.

8.  The veteran experienced headaches in service.

9.  The veteran's current headaches, diagnosed variously as 
tension headaches and migraine headaches, are related to his 
symptoms of headaches in service.

10.  The veteran is service-connected for a psychotic 
disorder, which is rated as 70 percent disabling; low back 
strain, which is rated as 20 percent disabling; and chronic 
fatigue, which is rated as 10 percent disabling.

11.  The veteran meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

12.  The veteran has worked as a waste collector and has a 
certificate in paralegal studies and limited work experience 
a paralegal; he also has a high school diploma and has 
attended classes at a community college; but he has not 
worked regularly full-time since approximately 1997.

13.  The evidence shows that the veteran's service-connected 
disabilities are of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Headaches, diagnosed variously as tension headaches and 
migraine headaches, were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

2.  The criteria to establish service connection on either a 
direct basis, or due to undiagnosed illness, for chest pain 
and heart murmur have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2005).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

Regarding the veteran's claims of entitlement to service 
connection for migraine headaches and entitlement to a total 
rating for compensation purposes based on individual 
unemployability, the Board finds that sufficient evidence is 
available regarding these claims to reach a favorable 
decision; thus, the Board can issue a final decision on these 
issues, and the veteran is not prejudiced by appellate 
review.

With respect to the veteran's claim of entitlement to service 
connection for heart murmur and chest pain, to include as due 
to undiagnosed illness, a substantially complete application 
for the veteran's claim was received on January 5, 2001.  In 
a July 16, 2001 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim of service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Thereafter, in a 
rating decision dated in December 2002, the veteran's claim 
was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on July 16, 
2001, complied with these requirements.  Additional similar 
notice was provided to the veteran by a February 2, 2005 
letter from the RO.

Additionally, the Board notes that the July 16, 2001 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
60 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records for his second period of service (from June 
1993 to February 1994), VA medical records for treatment of 
the veteran, records from the Social Security Administration, 
and private medical records identified by the veteran have 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.

With regard to the veteran's service medical records, 
responses from the National Personnel Records Center (NPRC) 
to request for service medical records indicate that the 
veteran's service medical records for his first period of 
service (July 1988 to January 1992) were not available at 
that facility.  In cases where the veteran's service medical 
records are unavailable through no fault of his own, there is 
a "heightened duty" to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  The veteran has been 
advised, in February 1996, that his service medical records 
for his first period of service have not been found.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  VA's heightened 
duty includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Here, 
the NPRC has attempted to locate the veteran's records.  More 
significantly however, the veteran testified at the 
videoconference hearing that he was not treated for chest 
pain while in service and that he only reported it at his 
separation examination.  (The available service medical 
records do include that record.)  Therefore, any possibly 
available additional service medical records or alternate 
records retrieved would not be relevant to the disposition 
below of the veteran's claim of entitlement to service 
connection for heart murmur and chest pain.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  The veteran is not prejudiced in this 
regard.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  In 
this case, VA obtained no medical opinion in connection with 
the veteran's claim of service connection for chest pain and 
heart murmur.  However, as discussed further below, a medical 
opinion is not needed because there is no competent evidence 
indicating that the veteran has a heart murmur or any claimed 
heart murmur or chest pain that may be associated with 
symptoms in service.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of the veteran's claim of entitlement to service 
connection for heart murmur or chest pain would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the veteran resulting from this 
Board decision does not affect the merits of his claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2005).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's available service medical records, private medical 
records for treatment of the veteran from October 1995 to 
March 2005, contentions by the veteran and his 
representative, records of VA treatment and examination of 
the veteran dated from April 1995 to November 2004, records 
from the Social Security Administration provided by the 
veteran, and testimony by the veteran and his longtime friend 
C. D. at the July 5, 2005 hearing.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
each of his claims.



1.  Service connection claims

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Service 
connection for cardiovascular-renal disease may be presumed 
if they became manifest to a degree of 10 percent disabling 
during the veteran's first year after separation from 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, VA shall also pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest: during service on active duty in the Armed Forces 
in the Southwest Asia theater of operations during the 
Persian Gulf War; or to a degree of 10 percent or more not 
later than December 31, 2006; and by history, physical, 
examination, or laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a) (2005).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1) (2005).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2005).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any other diagnosed illness that the Secretary 
determines.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2005).  A "medically unexplained chronic 
multisymptom illness" means "a diagnosed illness without 
conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii) 
(2005).  However, "[c]hronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not 
be considered medically unexplained." Id.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2005).  There 
must be objective indications of chronic disability, and this 
includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2005).  A disability is considered 
chronic if it has existed for six months or more, even if 
exhibiting intermittent episodes of improvement and worsening 
throughout that six-month period.  38 C.F.R. § 3.317(a)(4) 
(2005).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2005).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35702-10 (July 6, 2001); 66 Fed. 
Reg. 58784-85 (Nov. 23, 2001).

a.  Headaches

The veteran's service medical records show that at his 
February 1994 separation examination, the veteran was 
evaluated as neurologically normal and was noted to have a 
normal head, face, neck and scalp.  However, in his report of 
medical history at that time, the veteran indicated that he 
had frequent or severe headaches.  The examiner added that 
the veteran had frequent headaches but had had no medical 
treatment for his symptoms.  In August 1994 the veteran was 
treated as a VA outpatient for multiple complaints including 
headaches.  At an April 1995 VA general medical examination, 
the veteran reported a history of headaches for two years.  
As a VA outpatient in April 1996, the veteran reported 
headaches persisting for two years and was diagnosed with 
muscle tension headaches.  At an April 1998 VA miscellaneous 
neurological disorders examination, the veteran reported a 
history of headaches since approximately May 1991, when he 
had returned from the Persian Gulf.  The examiner diagnosed 
migrainoid headaches.  In November 1999 a VA neurologist 
diagnosed the veteran with classical migraine and prescribed 
prophylactic medication.  In February 2001 the veteran 
received VA outpatient treatment for his migraine headaches, 
which had persisted since approximately 1993.  In January 
2002, the veteran was diagnosed by a VA neurologist with 
tension type headaches with some overlapping migraine-like 
features.  In June 2004 a private physician noted that the 
veteran continued to take medication for migraine headaches 
and prevention.

The evidence shows that the veteran has a current headache 
disability, diagnosed variously as tension headaches and 
migraine headaches.  Further, the veteran is competent to 
report his readily observable symptoms, such as pain in his 
head, see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994), and 
the veteran's service medical records document that he had 
headache symptoms in service.  Although there is no medical 
opinion specifically relating the veteran's current headache 
disability to his symptoms in service, the Board finds that 
the report of the August 1998 VA examination sufficiently 
relates the veteran's current disability to his symptoms in 
service.  Although mere transcription of lay history is not 
"competent medical evidence," see LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), in this case, the purpose of the 
examination was to determine whether the veteran had a 
headache disability related to the veteran's military 
service.  The VA examiner reviewed the veteran's claims 
folder recorded the veteran's history of symptoms in service 
and made the diagnosis of migraine headaches without any 
comment anywhere in the examination report to disassociate 
the diagnosis from the history.  In this context, the 
examiner's clear intent was to relate the veteran's current 
diagnosis to his symptoms in service.  See Lee v. Brown, 10 
Vet. App. 336, 339 (1997) ("[A]n etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words.").  Further, 
such a conclusion is consistent with the continuity of the 
veteran's symptoms since service as demonstrated by the 
evidence.  Accordingly, resolving any doubt in the veteran's 
favor, the evidence supports the veteran's claim of 
entitlement to service connection for headaches, diagnosed as 
variously as migraine headaches and tension headaches.

b.  Heart murmur and chest pain

As noted above, the veteran served in the Southwest Asia 
Theatre of Operations during the Persian Gulf War.  The 
veteran's service medical records show that at his February 
1994 separation examination, the veteran's lungs and chest, 
heart, and vascular system were evaluated as normal.  
However, in his report of medical history at that time, the 
veteran indicated that he had or had had shortness of breath 
and pain or pressure in his chest.  He described shortness of 
breath and difficulty breathing while running.  The examiner 
added that the veteran had had shortness of breath and chest 
pain with physical training (PT) but had had no medical 
treatment for his symptoms.

At an April 1995 VA general medical examination, the veteran 
did not complain of chest pain.  On examination of his 
cardiovascular system, no murmurs were noted.  No pertinent 
diagnosis was made.  In October 1995, in conjunction with an 
employment physical examination in October 1995 the veteran 
underwent a fitness examination and a pulmonary stress test.  
In his reported medical history at that time, the veteran 
denied a history of shortness of breath with ordinary 
exercise, pain in his chest or heart, and heart palpitations.  
The examination was essentially normal with no significant 
abnormalities noted.  The veteran was capable of performing 
the essential functions for employment.  On the pulmonary 
stress test, the veteran scored in the average to good range.  
He had appropriate heart rate and blood pressure responses to 
exercise.  Rare premature atrial contraction was noted on 
rhythm strip during exercise.  X-ray examination of the 
veteran's chest showed mild cardiomegaly was noted, and the 
veteran was advised to follow up with a personal physician.

In January 1997 the veteran was examined by Walter Kay, D.O.  
The veteran reported occasional shortness of breath with 
exertion.  He denied chest pains or palpitations.  No 
pertinent diagnosis was made.  In July 2000 the veteran was 
treated for a stab wound to the left anterior chest.  In 
September 2001 the veteran was treated at Morton Plant 
Hospital for complaints of chest pain.  X-ray examination of 
the veteran's chest showed cardiomegaly.  He was diagnosed 
with anxiety, chest wall discomfort, and costochondritis.  No 
cardiac murmurs were noted.  The veteran reported that he had 
episodes of sweating, tingling in his fingertips bilaterally, 
and chest tightness from time to time and that he was prone 
to anxiety attacks.  In October and November 2001 the veteran 
was treated as a VA outpatient for cardiomegaly.  In October 
2001 he denied having chest pain, palpitations, or shortness 
of breath.  He took herbal supplements for weight loss, 
currently 3 pills per day of Stacker2.  Echocardiographic 
examination revealed mild pulmonary hypertension and trace 
pericardial effusion.  In November 2001 the veteran reported 
that he continued to take Stacker2 and did not want to 
discontinue it.  The VA physician advised the veteran of the 
cardiotoxicities of being on the stimulant, including 
hypertension, left ventricular hypertrophy, and cardiomegaly.  
In February 2003 the veteran reported to a VA physician that 
he continued to take Stacker2.  The VA physician again 
advised the veteran to discontinue taking the supplement due 
to increased blood pressure, heart palpitations, risk of 
osteoporosis, cardiac toxicity, and myocardial infarction.  
Diagnoses included elevated blood pressure due to exogenous 
ephedrine.  The veteran testified that he has had chest pain 
during and since his separation from military service.

The Board has thoroughly reviewed all the evidence of record 
and finds that entitlement to service connection for heart 
murmur and chest pain, to include as a disability due to an 
undiagnosed illness, is not warranted.  The medical evidence 
shows that the veteran's cardiac symptoms are due to his use 
of exogenous ephedrine.  Therefore, the provisions 
authorizing presumptive service connection for disabilities 
due to undiagnosed illness are not applicable to the facts of 
this case.  Although the service medical records show 
complaints of chest pain and shortness of breath, those were 
attributed to the exertion by the veteran during physical 
training.  The post-service medical evidence includes no 
evidence linking this chest pain or heart murmur to service.  
In October 1995 the veteran underwent a successful stress 
test and has no chest pain on exertion.  The veteran's 
current cardiac symptoms are due to his use of exogenous 
ephedrine and are distinct from his in service complaints of 
chest pain and shortness of breath.  Further, there is no 
medical evidence that the veteran has a heart murmur.  
Indeed, all of the pertinent medical evidence indicates that 
the veteran does not have a heart murmur.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of 
a present disability, there is no valid claim presented.).

Although clearly a Persian Gulf veteran, the veteran has not 
been found to have a "qualifying chronic disability" for 
purposes of VA compensation.  As the disability at issue has 
an established current medical diagnosis, i.e., being due to 
his use of exogenous ephedrine, it does not constitute an 
undiagnosed illness due to the veteran's Gulf War service.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) 
(2005).

The Board has considered the lay statements and the veteran's 
testimony that his chest pain and alleged heart murmur are 
due to an undiagnosed illness as a result of his Gulf War 
service; however, the veteran has not been shown to possess 
the requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements, therefore, are devoid of probative value.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for chest 
murmur and chest pain, to include as due to an undiagnosed 
illness is not warranted.  The Board is mindful of the 
doctrine of benefit of the doubt.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
Here, the positive and negative evidence is not in relative 
equipoise with respect to whether that the veteran currently 
has chest pain or heart murmur associated with undiagnosed 
illness or that the claimed chest pain and heart murmur are 
otherwise related to the veteran's service, and the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for chest pain and heart 
murmur, to include as due to undiagnosed illness is denied.



2.  TDIU claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2005).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran is service-connected for a psychotic disorder, 
which is rated as 70 percent disabling; low back strain, 
which is rated as 20 percent disabling; and chronic fatigue, 
which is rated as 10 percent disabling.  The current combined 
rating for the veteran's service-connected disabilities is 80 
percent.  38 C.F.R. § 4.25, Table I (2004).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) (2005).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The medical evidence of record indicates that the veteran is 
incapable of doing productive work due to his service-
connected disabilities.  The evidence in this case shows 
that, since his military service, the veteran has worked as a 
waste collector and has a certificate in paralegal studies 
and limited work experience as a paralegal.  He has a high 
school diploma and has attended classes at a community 
college.  He has not worked regularly full-time since 
approximately 1997.  He has attended college intermittently 
since 1998.  There is no medical opinion in the record that 
specifically addresses the veteran's unemployability due 
solely to his service-connected disabilities.  The Board 
notes, however, that since December 2000, the veteran has 
twice been determined by a court-appointed psychiatrist to be 
incompetent to assist in his representation in criminal 
proceedings, has attempted to commit suicide, and has twice 
been involuntarily committed for psychiatric treatment.

Furthermore, the veteran has been granted disability benefits 
from the Social Security Administration based upon his low 
back disability and his psychiatric impairment.  The Board 
notes that VA is not bound by that determination; however, it 
is certainly "pertinent" to the veteran's claim.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) Martin v. Brown, 4 Vet. 
App. 136, 140 (1993).  Although the veteran carries multiple 
psychiatric diagnoses, there is no medical opinion 
distinguishing impairment resulting from his service-
connected psychotic disorder from impairment resulting from 
his other psychiatric diagnoses.  When it is not possible to 
separate the effects of a service-connected condition from 
those of a non-service-connected condition, all such signs 
and symptoms must be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); see also 38 C.F.R. § 3.102 (2005).  In this case, the 
severity of the veteran's service-connected psychiatric 
symptoms is further demonstrated by the fact that he has been 
assigned a 70 percent disability rating for his service-
connected psychotic disorder.

Given that the veteran has a severe service-connected 
psychiatric disorder, has additional service-connected 
physical disabilities, has been unemployed since essentially 
1997, has not had significant success in pursuing higher 
education since 1998, has twice been found to be an 
inappropriate candidate for VA vocational rehabilitation, and 
is receiving disability benefits from the SSA, the Board 
resolves any doubt in the favor of the veteran and finds that 
the evidence shows that the veteran is precluded from 
substantially gainful employment due to his service-connected 
disabilities.  The Board concludes that a total disability 
rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16 is warranted.


ORDER

Entitlement to service connection for headaches, diagnosed as 
variously as migraine headaches and tension headaches, is 
granted.

Entitlement to service connection for heart murmur and chest 
pain, to include as due to undiagnosed illness, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.


REMAND

The issue of entitlement to service connection for a skin 
rash on the back, elbows, and legs, to include as due to 
undiagnosed illness is not ready for appellate review.

VA is required to obtain a medical opinion when such an 
opinion is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2005).  

The veteran has reported having symptoms of a rash on his 
back, knees, and elbows during service.  Recent medical 
records show treatment of the veteran for a skin rash.  The 
veteran's current skin rash may have been incurred during his 
military service.  Although the veteran underwent a VA 
examination of his skin in October 2002, the veteran's rash 
was not active at that time, so the report of that 
examination does not include an opinion about that possible 
relationship.  A new examination should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  Contact the NPRC or other appropriate 
agency to obtain the veteran's service 
medical records for his first period of 
service.  (The Board notes that the 
original response from the NPRC in April 
1995 appears to indicate that the 
veteran's first period of military 
service was served with a unit of the 
United States Army Reserves.)

2.  Provide a VA skin diseases 
examination, in accordance with the Gulf 
War guidelines, to the veteran to 
determine whether the veteran has a 
current skin rash disability of the back, 
legs (knees), and elbows that is related 
to his military service to include as due 
to undiagnosed illness.  Attempt to 
schedule the examination at a time when 
the veteran's skin rash is active.

The claims folder, including the 
veteran's service medical records showing 
examination of the veteran in February 
1994, reports of VA examinations of the 
veteran in January 1997 and October 2002, 
and VA medical records showing treatment 
of the veteran in July 1996, September 
1999, July 2000, December 2001, February 
2002, March 2002, November 2002, and June 
2003, should be made available to the 
examiner for review before the 
examination.  (The veteran's service 
medical records are contained in a brown 
envelope within the claims folder.)  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should express opinions as 
to whether the veteran has a current skin 
rash disability of either or both knees 
that is/are "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" the veteran's military 
service, including his service in the 
Southwest Asia Theatre of Operations.  
The veteran served on active duty from 
July 1988 to January 1992 and from June 
1993 to February 1994.  He served in 
Southwest Asia in approximately late 1990 
to early 1991.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The veteran is competent to report his 
experiences and readily observable 
symptoms, such as inflamed or itchy skin; 
however, as a layperson, the veteran is 
not competent to provide a medical 
diagnosis or a medical nexus.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


